DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “The present disclosure concerns” should be omitted from the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SELECTION ELEMENT WITH A PLURALITY OF AMORPHOUS LAYERS--

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

The originally submitted drawings, submitted 02/05/2021, were drawn to a disclosure with a specification in a language other than English. Examiner recommends resubmitting the drawings filed on 02/05/2021 as an individual file so that the Office has a correctly filed set on record in the file wrapper.

Claim Objections
Claim(s) 1-16 is/are objected to because of the following informalities:

Claim(s) 1-16 begin their preambles without a definite or indefinite article, which is customary when filing claims with the United States Patent and Trademark Office, and in some of the incident claims, renders the claims to read awkwardly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing a minimum thickness, lacking in claims 1 and 14, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without a minimum thickness, the scope can be construed to zero, and this the layers are not required to meet the limit of the claims and their dependences. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 5 recite(s) the language “for example”, which is subjective language. Claims must be recited in a manner that requires the limitations, and the use of subjective language renders the claimed subject matter indefinite (see MPEP 2173.05(b).IV).

Claim(s) 7 is dependent on claim 46.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, US 20170250222 A1.

As to claims 1-16,  Campbell discloses a selection element (see Wu Fig 7) with a stack of amorphous layers of a thickness of zero nanometers, and the manufacture thereof.

Claim(s) 1-6, 8, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, US 20190115393 A1.

As to claim 1, Cheng discloses a selection element (see Cheng Fig 1) comprising, 
in a first portion (see Cheng Fig 1 Ref 180), a stack of amorphous layers (Fig 1 Refs 181 and 182), the thickness of each layer in the stack being smaller than or equal to 20 nm.

As to claim 2, Cheng discloses the element according to claim 1, wherein 
at least one of the layers in the stack comprises a group-16 element (see Cheng Para [0021]).

As to claim 3, Cheng discloses the element according to claim 1, wherein 
at least one of the layers in the stack comprises an element among selenium, tellurium, and sulfur (see Cheng Para [0021]).

As to claim 4, Cheng discloses the element according to claim 1, wherein 
the stack comprises at least one assembly of first layers and one assembly of second layers, the first and second layers being made of different materials (see Cheng Para [0021]).

As to claim 5, Cheng discloses the element according to claim 4, wherein 
the first layers are made of an alloy comprising a group-15 element and a group-16 element, and wherein the second layers are made of: a group-14 element, alone or doped, for example, nitrogen-, oxygen-, or carbon-doped; or an alloy comprising a group-14 element and a group-16 element (see Cheng Para [0021]).

As to claim 6, Cheng discloses the element according to claim 4, wherein 
the stack comprises an alternation of first and of second layers (see Cheng Fig 1 Ref 180).

As to claim 8, Cheng discloses the element according to claim 1, wherein 
the material of each layer of the stack has stoichiometric proportions (see Cheng Para [0021]).

As to claim 13, Cheng discloses a memory device (see Cheng Fig 3) comprising
a storage element (see Cheng Fig 3 Ref 123) arranged electrically in series (see Cheng Fig 3) with a selection element defined according to claim 1.

As to claim 14, Cheng discloses a method of manufacturing a selection element (see Cheng Fig 1) comprising 
forming a stack of amorphous layers (see Cheng Fig 1 Refs 181 and 182), the thickness of each layer being smaller than or equal to 20 nm (see Cheng Para [0021]).

As to claim 16, Cheng discloses the method according to claim 14, comprising 
a step of manufacturing of a lower electrode and the manufacturing of an upper electrode (see Cheng Fig 1 Refs 110 and 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 20190115393 A1, in view of Wu, US 20170250222 A1.

As to claim 7, Cheng discloses the element according to claim 46, wherein 
the first layers are made of a germanium alloy, and the second layers are made of an alloy of selenium.

Cheng does not appear to explicitly disclose nitrogen-doped, and alloy of antimony and of selenium.

Wu discloses nitrogen-doped, and alloy of antimony and of selenium (see Wu Para [0045]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an element, as disclosed by Cheng, may have a particular chemistry, as disclosed by Wu. The inventions are well known variants of selector devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wu’s attempt to improve thermal stability (see Wu Para [0049]).

Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 20190115393 A1, in view of Campbell, US 20040175859 A1.

As to claim 8, Cheng discloses the element according to claim 1, comprising 
a second portion lowering a resistance of the element.

Cheng does not appear to explicitly disclose 
a second portion crossing at least certain layers of the stack, made of an alloy of at least part of the components of the layers of the stack.


Campbell discloses a second portion crossing at least certain layers of the stack, made of an alloy of at least part of the components of the layers of the stack (see Campbell Para [0003]; Dendrites are formed of a single phase.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an element, as disclosed by Cheng, may form a phase traversing the amorphous layers, as disclosed by Campbell. The inventions are well known variants of devices with a stack of amorphous layers, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Campbell’s attempt to fabricate multilevel switches (see Campbell Para [0007]).

As to claim 9, Cheng and Campbell disclose the element according to claim 1, comprising 
a second portion crossing at least certain layers of the stack, made of an alloy of at least part of the components of the layers of the stack (see Campbell Para [0003]; Dendrites are formed of a single phase.).

As to claim 10, Cheng and Campbell disclose the element according to claim 9, comprising 
an electrode in contact with the second portion (see Campbell Fig 1 Ref 14).


As to claim 11, Cheng and Campbell disclose the element according to claim 1, comprising 
layers of an assembly of layers of the stack are doped (see Campbell Para [0027]).

As to claim 12, Cheng and Campbell disclose the element according to claim 11, wherein
the layers of the layer assembly are doped with one or a plurality of dopants among nitrogen, carbon, and silicon (see Cheng Paras [0027] and [0028]; It is obvious that the disclosed alloy can have dopant level concentrations of constituent elements.).

As to claim 15, Cheng and Campbell disclose the method according to claim 14, wherein
a step during which a current pulse is sent through the stack of layers, to form a portion comprising an alloy of at least part of the components of the layers of the stack (see Para [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiang, US 20200152867 A1 discloses an amorphous stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/25/2022